Citation Nr: 9905146	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  94-34 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to December 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1994 decision by the Philadelphia, 
Pennsylvania, Regional Office and Insurance Center (RO) of 
the Department of Veterans Affairs (VA), which denied the 
veteran's claim of entitlement to service connection for a 
skin disorder.

The file includes a transcript of the veteran's October 1994 
RO hearing, in which he alleged that his claimed skin 
disorder was either a result of his military service or, in 
the alternative, was due to radiation exposure from X-rays of 
his spine during a VA examination in 1974.  In essence, the 
file indicates that he is also claiming entitlement to 
compensation for additional disability incurred as a result 
of VA medical treatment, pursuant to 38 U.S.C. § 1151.  As 
this issue has not been adjudicated, it is referred to the RO 
for appropriate action.


REMAND

A review of the veteran's claims file shows that in written 
correspondence dated in April 1995 and in May 1998, he 
requested to be scheduled for hearing before a Member of the 
Board at the VA Central Office (CO) in Washington D.C.  The 
file shows that the Board notified him in October 1998 that 
he had been scheduled for a CO hearing to take place in 
December 1998.  However, in December 1998, the veteran's 
representative notified the Board that the veteran was unable 
to attend the hearing due to ill health, and motioned for 
scheduling of an RO hearing for the veteran before a 
traveling Board Member.  In a letter dated in February 1999, 
the Board notified the veteran that good cause was shown in 
this regard, and that his motion (via his representative) for 
an RO hearing before a traveling Board Member was granted.  
The case should thus be remanded to the RO so that the 
veteran may be scheduled for his requested hearing before a 
Member of the Board. 


Hence, the case is REMANDED to the RO for the following 
developments:

The veteran should be scheduled for an 
RO hearing before a traveling Member of 
the Board in order that he might present 
oral testimony and additional evidence 
in support of his appeal of a July 1994 
RO decision, which had denied his claim 
of entitlement to service connection for 
a skin disability. 

Thereafter, following the aforementioned hearing, the claims 
folder shall be returned to the Board for further appellate 
review.  No action is required of the veteran until he 
receives further notice.  The purposes of this remand are to 
procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

The law requires full compliance with all orders in this 
remand.  Although the instructions in this remand should be 
carried out in a logical chronological sequence, no 
instruction in this remand may be give a lower order of 
priority in terms of the necessity of carrying out the 
instruction completely.  See Stegall v. West, 11 Vet. App. 
268 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


